Exhibit 10.1
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     This First Amendment to Second Amended and Restated Loan and Security
Agreement (the “First Amendment”) is made as of September 12, 2008 by and among
     National City Business Credit, Inc., an Ohio corporation with offices at
2300 Crown Colony Drive, Suite 202, Quincy, Massachusetts 02169, as
administrative agent (in such capacity, herein the “Administrative Agent”), for
the ratable benefit of the “Revolving Credit Lenders”, who are, at present,
those financial institutions identified on the signature pages of this Agreement
and who in the future are those Persons (if any) who become “Revolving Credit
Lenders” in accordance with the provisions of the Loan Agreement (as defined
herein);
     National City Business Credit, Inc., as Collateral Agent (in such capacity,
herein the “Collateral Agent”), for the ratable benefit of the Revolving Credit
Lenders;
     Wells Fargo Retail Finance LLC and Wachovia Capital Finance Corporation
(Central), as Co-Documentation Agents;
     and
     The Revolving Credit Lenders;
     and
Filene’s Basement, Inc. (the “Borrower”), a Delaware corporation with its
principal executive offices at 3241 Westerville Road, Columbus, Ohio 43224-3751;
in consideration of the mutual covenants contained herein and benefits to be
derived herefrom,
W I T N E S S E T H:

  A.   Reference is hereby made to that certain Second Amended and Restated Loan
and Security Agreement dated as of January 23, 2008 (the “Loan Agreement”) among
(i) the Borrower, (ii) the Revolving Credit Lenders, (iii) the Administrative
Agent, (iv) the Collateral Agent, and (v) the Co-Documentation Agents.     B.  
The Borrower has advised the Administrative Agent and the Majority Lenders that
Retail Ventures, Inc., an Ohio corporation (the “Parent”) intends to purchase
certain premium income exchangeable securities (the “PIES”, as such term is
further defined in the Loan Agreement).

1



--------------------------------------------------------------------------------



 



  C.   The Parent’s purchase of the PIES without the consent of the Majority
Lenders would constitute an Event of Default under the Loan Agreement.     D.  
The Parent and the Borrower have requested that the Revolving Credit Lenders
consent to the Parent’s purchase of the PIES, waive any Events of Default
arising therefrom, and modify and amend certain provisions of the Loan
Agreement.     E.   The Revolving Credit Lenders have agreed to so consent,
waive and modify certain provisions of the Loan Agreement as provided herein.

Accordingly, the parties hereto agree as follows:

1.   Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.

2.   Amendment to Loan Agreement. Article 1 of Loan Agreement is hereby amended
by amending the definition of the term “Permitted Investment” by deleting the
word “and” at the end of clause (o), relettering clause (o) as clause (p) and
inserting the following new clause (o):

“(o) Investments by the Parent consisting of the repurchase of the PIES; and”

3.   Ratification. Each of the Loan Parties hereby ratifies, confirms, and
reaffirms all representations, warranties, and covenants set forth in the Loan
Agreement and the other Loan Documents as of the date hereof. Except as
expressly modified herein, all terms and conditions of the Loan Agreement and
the other Loan Documents remain in full force and effect. Without limiting the
generality of the foregoing, the Loan Parties hereby acknowledge and agree that
the amendment described in Section 2 of this First Amendment does not in any
manner amend or modify the terms and conditions of Section 5.28 of the Loan
Agreement, all of which remain in full force and effect.

4.   Conditions Precedent to Effectiveness. This First Amendment shall not be
effective until each of the following conditions precedent has been fulfilled to
the satisfaction of the Administrative Agent:

  a.   This First Amendment shall have been duly executed and delivered by the
Majority Lenders and the other parties hereto, and shall be in full force and
effect and shall be in form and substance satisfactory to the Administrative
Agent and the Majority Lenders.     b.   All action on the part of the Loan
Parties necessary for the valid execution, delivery and performance by the Loan
Parties of this First Amendment and all other documentation, instruments, and
agreements to be executed in connection herewith shall have been duly and
effectively taken and

2



--------------------------------------------------------------------------------



 



      evidence thereof satisfactory to the Administrative Agent shall have been
provided to the Administrative Agent.     c.   All costs and expenses incurred
by the Agent in connection with the preparation and negotiation of this First
Amendment and related documents (including the fees and expenses of counsel to
the Agent), shall have been paid in full.     d.   After giving effect to this
First Amendment, no Default or Event of Default shall be then occurring.     e.
  The Loan Parties shall have executed and delivered to the Administrative Agent
such other documents, instruments, and agreements as may be required by the
Administrative Agent.

5.   Miscellaneous.

  a.   This First Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which, when so executed and delivered,
shall be an original, and all of which together shall constitute one instrument.
    b.   This First Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.    
c.   Any determination that any provision of this First Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this First Amendment.     d.   The Loan Parties shall
pay on demand all costs and expenses of the Agent, including, without
limitation, reasonable attorneys’ fees in connection with the preparation,
negotiation, execution and delivery of this First Amendment.     e.   This First
Amendment and all rights and obligations hereunder, including matters of
construction, validity, and performance, shall be governed by the law of State
of Ohio.

[SIGNATURE PAGES FOLLOW]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this First Amendment as
of the day and year first above written.

                FILENE’S BASEMENT, INC., as Borrower
 
       
 
       
 
  By:   /s/ James McGrady
 
       
 
  Name:   James McGrady
 
  Title:   Executive Vice President, Chief
Financial Officer, Treasurer
and Secretary

Signature Page to First Amendment to
Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



                NATIONAL CITY BUSINESS CREDIT, INC.,
as Administrative Agent, Collateral
Agent and Revolving Credit Lender
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Signature Page to First Amendment to
Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



                WELLS FARGO RETAIL FINANCE, LLC,
as a Co-Documentation Agent and a
Revolving Credit Lender
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Signature Page to First Amendment to
Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



           
 
  WACHOVIA CAPITAL FINANCE CORPORATION
(CENTRAL), as a Co-Documentation Agent
and a Revolving Credit Lender
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Signature Page to First Amendment to
Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



The foregoing is acknowledged and agreed:

              RETAIL VENTURES, INC.
 
   
 
   
By:
  /s/ James McGrady
 
   
Name:
  James McGrady
Title:
  Executive Vice President, Chief Financial Officer, Treasurer and Secretary
 
   
 
   
 
    RETAIL VENTURES LICENSING, INC.
 
   
 
   
By:
  /s/ James McGrady
 
   
Name:
  James McGrady
Title:
  Executive Vice President, Chief Financial Officer, Treasurer and Secretary
 
   
 
   
 
    RETAIL VENTURES IMPORTS, INC.
 
   
 
   
By:
  /s/ James McGrady
 
   
Name:
  James McGrady
Title:
  Executive Vice President, Chief Financial Officer, Treasurer and Secretary
 
   
 
   
 
    RETAIL VENTURES SERVICES, INC.
 
   
 
   
By:
  /s/ James McGrady
 
   
Name:
  James McGrady
Title:
  Executive Vice President, Chief Financial Officer, Treasurer and Secretary

Signature Page to First Amendment to
Second Amended and Restated Loan and Security Agreement

 